Appeal by defendant from a judgment of the County Court, Nassau County (Cornelius, J.), rendered September 3, 1982, convicting him of robbery in the first degree, robbery in the second degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of defendant’s pretrial motion which sought suppression of identification testimony (Santagata, J.).
Judgment affirmed.
We have examined the record and conclude that the complainants had an independent basis for making an in-court identification of defendant. The robbery occurred over the course of about 45 minutes in an area that was well illuminated. The complainants were face to face with defendant during portions of the incident, and one of the complainants spoke with defendant for several minutes prior to the time that he held a knife to her head and threatened to cut her if she did not give the defendant her money. In addition, each complainant provided a detailed and accurate description of the defendant to the police. Under the circumstances, there was no error in the ruling that each complainant could *949identify defendant at trial (see, People v Thompson, 97 AD2d 554).
We further find that the evidence, when viewed in the light most favorable to the People, was more than sufficient to support the jury determination of defendant’s guilt (see, Jackson v Virginia, 443 US 307). Gibbons, J. P., Thompson, Weinstein and Kunzeman, JJ., concur.